 

Exhibit 10.28

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

Execution Version

 

INVENTORY PURCHASE AND LICENSE AGREEMENT

 

THIS INVENTORY PURCHASE AND LICENSE AGREEMENT (hereinafter referred to as the
"Agreement") is effective as of the 19th day of December 2013 (the “Effective
Date”), by and between IGO, INC., a Delaware corporation whose address is 17800
N. Perimeter Drive, Suite 200, Scottsdale, Arizona 85255 (hereinafter referred
to as "Licensor"), and INCIPIO TECHNOLOGIES, INC., a California corporation,
having offices at 6001 Oak Canyon, Irvine, California 92618 (hereinafter
referred to as "Licensee").

 

WHEREAS, Licensor represents and warrants that it is the exclusive owner and
licensor of the trademarks defined as the "Marks" respectively hereunder;

 

WHEREAS, Licensee desires to secure the right and license to use the Marks and
any corresponding intellectual property rights in connection with the design,
manufacture, advertisement, promotion, distribution and sale of certain Licensed
Products as defined hereinafter;

 

WHEREAS, Licensor is willing to grant Licensee such license, upon the terms and
conditions set forth herein;

 

WHEREAS, the Licensor also represents and warrants that it owns certain product
inventory existing as of the date hereof and defined as the “Inventory”
hereunder; and

 

WHEREAS, Licensee desires to purchase and obtain for sale on a consignment basis
from Licensor, and Licensor desires to sell or consign to Licensee for sale, the
Inventory, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties hereto agree as follows:

 

1.            DEFINITIONS

 

1.1          The following terms have the meanings set forth below:

 

1.1.1     "Licensor" means IGO, INC., a Delaware corporation.

 

1.1.2     "Licensee" means INCIPIO TECHNOLOGIES, INC., a California corporation.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
 

--------------------------------------------------------------------------------

 

 

1.1.3        “Party” means Licensor or Licensee individually, and “Parties”
means Licensor and Licensee collectively.

 

1.1.4        “Marks” means the trademarks and related logos listed on Exhibit A
hereto, the appearance and/or style of which may vary from time to time as
specified by Licensor.

 

1.1.5        “Territory” means worldwide.

 

1.1.6        “Inventory” means the Licensed Products sold or consigned for sale
by Licensor to Licensee pursuant to this Agreement, as described in Exhibit B
hereto, collectively comprised of the Other Retail Inventory, Liquidation
Inventory, and Walmart Inventory.

 

1.1.7        “Other Retail Inventory” means the Licensed Products sold by
Licensor to Licensee pursuant to this Agreement, as described in Exhibit B
hereto under the heading “Other Retail Inventory.”

 

1.1.8        “Liquidation Inventory” means the Licensed Products sold by
Licensor to Licensee pursuant to this Agreement, as described in Exhibit B
hereto under the heading “Liquidation Inventory.”

 

1.1.9        “Walmart Inventory” means the Licensed Products consigned by
Licensor to Licensee for sale pursuant to this Agreement, as described in
Exhibit B hereto under the heading “Walmart Inventory.”

 

1.1.10      “Non-Saleable Inventory” means that product inventory of Licensor
existing as of the date of this Agreement not otherwise described in Exhibit B
hereto as of the date of this Agreement.

 

1.1.11      “Licensed Products” means the Other Retail Inventory, the
Liquidation Inventory, the Walmart Inventory, mobile device cases and any other
battery, charger, or power supply products and accessories marketed and
currently sold by Licensor under the Marks, whether new or refurbished, and such
other products and accessories as the Parties may mutually agree during the term
of this Agreement.

 

1.1.12      “Existing Walmart SKUs” means the following products of Licensor,
whether new or refurbished: SKU 550002283 (PS00136-2007) - IGO 90W MINI CHARGER,
SKU 550423286 (PS00137-2007) - IGO VALUE CHARGER, and any Functionally
Equivalent Product marketed and sold by Licensee under the Marks to Wal-mart
Stores Inc. (“Walmart”).

 

1.1.13       Functionally Equivalent Product means Licensed Products with the
same feature set, form factor and electrical circuitry as Existing Walmart SKUs.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
2

--------------------------------------------------------------------------------

 

 

1.1.14     “Net Sales” means the gross dollar amount of all sales of the
Licensed Products sold by Licensee within the Territory, less the dollar amount
of actual returns of Licensed Products, trade discounts, allowances, credits,
rebates and uncollectible accounts.

 

1.1.15     “Net Profits” means the Net Sales of Existing Walmart SKUs less, to
the extent not already deducted in determining Net Sales, the aggregate sum of:

 

(a) For Walmart Inventory, Licensor’s product costs of the Existing Walmart
SKUs, as set forth on Exhibit C;

 

(b) For all Existing Walmart SKUs other than Walmart Inventory, Licensee’s
product costs of the Existing Walmart SKUs, not to exceed the applicable amount
set forth on Exhibit C;

 

(c) Licensee’s actual, documented freight costs to ship the Existing Walmart
SKUs from Licensee to Walmart’s applicable distribution centers;

 

(d) Licensee’s actual, documented freight costs, duties and taxes to ship the
Existing Walmart SKUs from the factory to Licensee; and

 

(e) Licensee’s selling and general administrative (“SGA”) expenses allocated to
the Existing Walmart SKUs, not to exceed the applicable amount set forth on
Exhibit C.

 

1.1.16     “Payments” shall have the meaning as set forth in Section 5.1.

 

1.1.17     “Inventory Purchase Price” means the per unit price, as set forth on
Exhibit B, at which Licensee shall purchase Inventory from Licensor pursuant to
this Agreement.

 

1.2          Headings of clauses are included for purposes of convenience only,
and do not affect the interpretation of this Agreement.

 

1.3          Unless inconsistent with the context, words relating to any gender
include the other genders, words relating to the singular include the plural and
vice versa, and words relating to natural persons include associations of
persons having corporate status by statute or common law.

 

2.            INVENTORY PURCHASE/CONSIGNMENT

 

2.1          Other Retail Inventory and Liquidation Inventory.

 

2.1.1       Licensor shall convey, transfer, assign, and sell to Licensee, and
Licensee shall acquire, accept and purchase, the Other Retail Inventory and the
Liquidation Inventory in exchange for the Inventory Purchase Price, as follows:

 

(a) On or about December 31, 2013, those quantities of Other Retail Inventory
and Liquidation Inventory which Licensor shall cause to be delivered to
Licensee, pursuant to Section 2.4 of this Agreement, and set forth in a
corresponding invoice of Licensor;

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
3

--------------------------------------------------------------------------------

 

 

(b) On or about January 31, 2014, all Licensor’s remaining quantities of Other
Retail Inventory and the Liquidation Inventory on hand which Licensor shall
cause to be delivered to Licensee, pursuant to Section 2.4 of this Agreement,
and set forth in a corresponding invoice of Licensor; and

 

(c) On or about January 31, 2014, any Other Retail Inventory and Liquidation
Inventory subject to Licensor’s outstanding product orders for such Other Retail
Inventory and Liquidation Inventory (i.e., product that has been ordered but
that has not yet been delivered to Licensor) which Licensor shall cause to be
delivered to Licensee directly from the manufacturer or supplier when available,
pursuant to Section 2.4 of this Agreement.

 

2.1.2       On the Effective Date and from time to time thereafter, Licensor
shall execute and deliver to Licensee such instruments of sale, transfer,
conveyance, assignment and delivery, consents, assurances, powers of attorney
and other instruments as may be reasonably requested by Licensee in order to
vest in Licensee the agreed upon right, title and interest in and to the Other
Retail Inventory and the Liquidation Inventory and otherwise in order to carry
out the purpose and intent of this Agreement.

 

2.1.3       Licensee shall pay to Licensor the corresponding Inventory Purchase
Price, as set forth on Exhibit B, for any Other Retail Inventory and Liquidation
Inventory, or portion thereof, sold by Licensee within [***] business days after
[***]. Whether full payment is made shall be determined on an invoice by invoice
basis. [***].

 

2.1.4       Licensee shall pay the Inventory Purchase Price, or any due and
payable portion thereof, to Licensor, in immediately available funds by means of
a wire transfer to Licensor’s bank account pursuant to wire instructions to be
provided in writing to Licensee from time to time.

 

2.2          Walmart Inventory.

 

2.2.1       Licensor shall deliver, pursuant to Section 2.4 below, into the
possession, custody or control of Licensee, and Licensee shall accept, on a
consignment basis only, the Walmart Inventory as follows:

 

(a) On or about December 31, 2013, those quantities of Walmart Inventory which
Licensor shall cause to be delivered to Licensee, pursuant to Section 2.4 of
this Agreement, and set forth in a corresponding invoice of Licensor;

 

(b) On or about January 31, 2014, all Licensor’s remaining quantities of Walmart
Inventory on hand which Licensor shall cause to be delivered to Licensee,
pursuant to Section 2.4 of this Agreement, and set forth in a corresponding
invoice of Licensor; and

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
4

--------------------------------------------------------------------------------

 

 

(c) On or about January 31, 2014, any Walmart Inventory subject to Licensor’s
outstanding product orders for such Walmart Inventory (i.e., product that has
been ordered but that has not yet been delivered to Licensor) which Licensor
shall cause to be delivered to Licensee directly from the manufacturer or
supplier when available, pursuant to Section 2.4 of this Agreement.

 

2.2.2       Any sale of the Walmart Inventory by Licensee on behalf of Licensor
shall be made to Wal-mart Stores Inc. only.

 

2.2.3       Any payment due to Licensor for any Walmart Inventory sold by
Licensee on behalf of Licensor shall be calculated in accordance with Section
5.1(b).

 

2.3          Non-Saleable Inventory. Licensor shall retain ownership and
possession of all Non-Saleable Inventory and shall bear all costs of storage,
sale, disposal and related activities.

 

2.4          Delivery of Inventory to Licensee.     Pursuant to the terms of and
on or about the dates set forth in this Agreement, Licensor shall deliver, at
Licensor’s sole expense, the Other Retail Inventory, the Liquidation Inventory
and the Walmart Inventory into Licensee’s possession, custody or control at
Licensee’s warehouse located at 6001 Oak Canyon, Irvine, California (“Licensee
Warehouse”) or such other mutually agreeable location. Upon delivery of the
Other Retail Inventory, the Liquidation Inventory and the Walmart Inventory to
Licensee’s Warehouse or such other mutually agreeable location, Licensee shall
enter such Inventory into Licensee’s inventory management system and provide
Licensor with such information as Licensor may reasonably request regarding such
Inventory while in Licensee’s possession. Licensor represents and warrants that
it is the sole owner of the Inventory and that it is not aware of any
allegations, claims, or proceedings that in any way involve or relate to any
product contained in such Inventory, including, but not limited to intellectual
property infringement claims, product defect or liability claims or any other
encumbrance that may expose Licensee to liability. Licensor represents and
warrants that it will deliver the Inventory to Licensee free and clear of any
all such encumbrances.

 

2.5          Licensor Risk of Loss; Expenses. Licensor shall bear all risk of
loss or damage to the Other Retail Inventory, the Liquidation Inventory and the
Walmart Inventory until delivered into possession, custody or control of
Licensee at Licensee’s Warehouse or such other mutually agreeable location.
Within 15 business days of delivery of the Other Retail Inventory, the
Liquidation Inventory and the Walmart Inventory to the Licensee’s Warehouse or
such other mutually agreeable location, Licensee shall inspect and conduct a
physical inventory of the Other Retail Inventory, the Liquidation Inventory and
the Walmart Inventory delivered to Licensee’s Warehouse or such other mutually
agreeable location. Licensee shall provide Licensor with written notice of any
claimed losses or damages to such Inventory disclosed as a result of such
inspection and physical inventory reconciliation within 10 days of such
reconciliation.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION. 

 

 
5

--------------------------------------------------------------------------------

 

 

2.6           Licensee Risk of Loss; Expenses.

 

2.6.1     Upon delivery of the Other Retail Inventory, the Liquidation Inventory
and the Walmart Inventory to Licensee pursuant to Section 2.4, all risk of loss,
theft or damage to such Inventory from any cause, other than court order,
government seizure or similar governmental or regulatory action not related to
or arising from any act or omission of Licensee, and any liability arising
therefrom, shall be borne by Licensee. Notwithstanding, Licensor’s sole remedy
for any such loss is limited to the Inventory Purchase Price for the Other
Retail Inventory and Liquidation Inventory and the payments that would otherwise
be due upon the sale of the Walmart Inventory due under Section 2.2.3 and
nothing else. Licensee shall store the Inventory in such a manner that it shall
be protected against theft, injury or damage and to permit inspection by
Licensor in accordance with the terms of this Agreement.

 

2.6.2     Other than the cost of delivering the Other Retail Inventory,
Liquidation Inventory and the Walmart Inventory to Licensee in accordance with
Section 2.4, and any retail marketing of such Inventory as deemed necessary in
Licensor’s sole discretion, all costs of storage, inventory and supply
management, advertisement, promotion, distribution and sale of the Other Retail
Inventory and Liquidation Inventory shall be borne solely by Licensee.

 

2.7          Sale of Inventory by Licensee. In accordance with the terms and
conditions set forth herein, Licensee shall distribute and sell the Other Retail
Inventory through Licensee’s distribution and retail partners, distribute and
sell the Walmart Inventory to Wal-mart Stores, Inc., and liquidate the
Liquidation Inventory. Sales of the Other Retail Inventory, the Liquidation
Inventory and the Walmart Inventory by Licensee shall be generally made from the
oldest applicable Inventory on hand in a manner consistent with Licensee’s sales
practices.

 

2.8          Inventory Adjustments. The Parties acknowledge and understand that
the categorization of Inventory as Other Retail Inventory, Liquidation Inventory
and Walmart Inventory, quantities of such Inventory and determination of the
corresponding Inventory Purchase Price, as currently set forth in Exhibit B, is
subject to adjustment upon mutual agreement of the Parties. The Parties shall
cooperate in good faith to reclassify any Inventory and adjust its corresponding
Inventory Purchase Price as reasonably necessary for Licensee to sell or
liquidate such Inventory at a mutually agreeable price. Each Party acknowledges
that it has inspected and verified the quantity, product type and estimated
retail or liquidation value, as applicable, of and evaluated sales opportunities
for the Inventory. Licensee shall maintain an adequate record of the Other
Retail Inventory, Liquidation Inventory and Walmart Inventory, including
Inventory categorizations, the corresponding Inventory Purchase Price,
quantities of Inventory on hand, quarterly Inventory reconciliations, and sales,
transfers or other movements or transactions in Inventory. Licensee shall update
such records as necessary to reflect any mutually agreed upon adjustments to the
categorization and/or Inventory Purchase Price of the Inventory. For any Other
Retail Inventory and Liquidation Inventory which is reclassified by Licensee as
Non-Saleable Inventory, the corresponding Inventory Purchase Price shall be
reduced to $0 and such Inventory shall either be destroyed by Licensee or
returned to Licensor at Licensor’s request and sole expense.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
6

--------------------------------------------------------------------------------

 

 

2.9          Open Product Orders. On the Effective Date, Licensor shall provide
Licensee with a list of all open product orders under which Licensor has ordered
Licensed Products from Licensor’s manufacturers and/or suppliers but for which
such Licensed Products have not yet been delivered to Licensor as of the
Effective Date. After the Effective Date, License agrees that it shall not place
any product order for additional Licensed Product without the prior consent of
Licensee. Notwithstanding the foregoing, as reasonable and necessary for
Licensee to perform its obligations hereunder and only until such time as
Licensee is authorized by Apple, Inc. or its affiliates to do so, Licensor shall
place product orders with Licensor’s current product manufacturers, at the
request of, as the agent of and at the sole expense of Licensee, for any
Licensed Products that incorporate Apple Lightning connectors.

 

3.            RIGHTS GRANTED

 

3.1          Licensor hereby grants to Licensee and, with Licensor’s prior
written consent, certain subsidiaries and affiliates of Licensee, and Licensee
accepts, upon the terms and conditions set forth herein, the non-exclusive,
non-transferable right and license to use the Marks and any other intellectual
property of Licensor reasonably necessary for the design, manufacture,
advertisement, promotion, distribution and sale of Licensed Products (“Product
IP”) within those jurisdictions of the Territory where Licensor maintains
registered rights to the Marks and such Product IP. Notwithstanding the
foregoing, any license granted to any subsidiary or affiliate of Licensee shall
be further limited in scope and duration to only that reasonably necessary for
Licensee to perform its obligations under this Agreement. During the term of
this Agreement, Licensor shall not license the Marks to any third party not
controlled by or under common control with Licensor nor manufacture or sell,
either alone or through any third party, any Licensed Products or Functionally
Equivalent Product or any products that directly compete with any Licensed
Products or Functionally Equivalent Product except as otherwise provided herein.
Notwithstanding the forgoing, nothing in this Agreement shall prohibit Licensor,
its affiliates, representatives, distributors or agents from selling any
remaining inventory of Licensed Product in existence, subject to outstanding
product orders or otherwise in the course of production as of the date of this
Agreement and not otherwise sold or consigned to Licensee, including but not
limited to the Non-Saleable Inventory.

 

3.2          Licensor represents and warrants that Licensor, to its knowledge,
is the sole and exclusive owner of the Marks at least in those jurisdictions
where Licensor maintains registrations for the Marks, as outlined in Exhibit A.

 

3.3          Licensor acknowledges that Licensee is presently engaged in the
business of manufacturing, selling and distributing products similar to the
Licensed Products and related products under other trademarks which may compete
with the Licensed Products and nothing contained in this Agreement is intended
to prohibit Licensee from continuing with or expanding such manufacture,
marketing, sale and distribution of such competing products. Licensee, within
its sole discretion, may engage in other businesses, including the right to act
as a licensee, distributor or sales representative for other products, including
any competing products.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
7

--------------------------------------------------------------------------------

 

 

3.4          The Parties acknowledge and agree that this Agreement is an
intellectual property rights license agreement and does not constitute, and may
not be construed as, a franchise agreement.

 

4.            TERM

 

4.1          The term of this Agreement shall commence as of the date hereof,
and shall continue for a period of two (2) years and, unless terminated by
either Party upon not less than three (3) months written notice to the other
Party prior to the end of such period, shall automatically renew for successive
one (1) year periods, unless otherwise terminated sooner in accordance with the
terms and conditions set forth herein. Unless otherwise agreed to by the
Parties, to the extent that Licensee has at the date of termination possession
of remaining Inventory, Licensee shall either destroy or return to Licensor at
Licensor’s request such remaining Inventory. Licensee and Licensor shall share
equally in the cost of for return of any remaining Inventory.

 

5.            PAYMENTS

 

5.1          Licensee shall pay Licensor free of deduction and off-set (the
“Payments”):

 

(a) [***] percent [***%] of Net Sales of the Licensed Products, exclusive of any
sale of the Inventory, any sale of any Licensed Products that incorporate
Apple’s Lightning connector, and any sale of any of the Existing Walmart SKUs to
Wal-mart Stores, Inc.;

 

(b) [***] percent [***%] of Net Sales of the Licensed Products for any sale of
any Licensed Products that incorporate Apple’s Lightning connector, provided,
however, that the Parties shall renegotiation in good faith such Payment rate
upon the 6 month anniversary of the Effective Date;

 

(c) Licensor’s product cost for any Walmart Inventory, as set forth on Exhibit
C, sold by Licensee; and

 

(d) [***] percent [***%] of the Net Profits from any sales of Existing Walmart
SKUs.

 

Notwithstanding the foregoing, the Parties may mutually agree in writing to
reduce the Payments or the Payment rate applicable to certain specified sales.
For the purposes of computing Payments, Licensed Products are deemed sold when
they are invoiced to Licensee’s retail partners, distributors or other
customers, or if not invoiced, when they are shipped to Licensee’s retail
partners, distributors or other customers.

 

5.2          During the term of this Agreement, and irrespective of whether or
not any Licensed Products were sold during the period to which the statement
relates, on or before the 10th day of each month, Licensee shall furnish
Licensor with a Payment statement specifying, for the preceding month:

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
8

--------------------------------------------------------------------------------

 

 

(a) any sales of Inventory (broken out by product type, invoice, invoice payment
date, and customer);

 

(b) the gross and Net Sales of Licensed Products (broken out by product type,
invoice, invoice payment date, and customer) and corresponding Net Sales
calculations;

 

(c) any sales of, and the Net Profit for, the Existing Walmart SKUs and
corresponding Net Profit calculations; and

 

(d) any Payment due to Licensor for the applicable sales period per Section 5.1.

 

Along with such statements, Licensee shall pay Licensor the amount shown to be
owing to Licensor for the preceding month pursuant to Section 5.1 above (and as
shown in the Payment statement) in immediately available funds by means of a
wire transfer to Licensor’s bank account pursuant to wire instructions to be
provided in writing to Licensee from time to time.

 

6.            QUALITY STANDARDS; APPROVALS

 

6.1          Licensee shall in good faith work with Licensor to use the Marks in
a manner consistent with Licensor’s reputation and quality standards. Licensee
shall at all times take such actions and conduct such internal and third party
laboratory and product testing and other quality control procedures, utilizing
at least the same quality control procedures, process and testing as Licensee
utilizes or would utilize with respect to its own products, as necessary to
assure the Licensed Products comply with all applicable foreign, federal, state
and local laws and industry and safety standards, including all laboratory
testing as shall be necessary to assure compliance with applicable industry
standards, good manufacturing and storage practices and all laws and regulations
having application to the advertisement, production, labeling, packaging,
distribution or sale of the Licensed Products. Licensor may prohibit Licensee
from using the Marks on any Licensed Products reasonably deemed by Licensor to
be of inferior quality after first giving Licensee a reasonable time and
opportunity to remedy any specified lack of quality. Should Licensee fail to
remedy the specified lack of quality, Licensor may order Licensee to forthwith
discontinue any further manufacture of such non-conforming Licensed Product.
Licensee may sell off any existing inventory, including inventory in the process
of manufacture at the time of the notice, subject to payment to Licensor of
applicable Payments.

 

6.2          Pre-production samples of each new style of non-Inventory Licensed
Products, including packaging thereof, shall be provided to Licensor prior to
general sale to the public for Licensor’s review and approval. Pre-production
concepts representing future non-Inventory Licensed Products shall also be
provided to Licensor. Licensor has the right to disapprove any such
pre-production product concepts or samples submitted to it if Licensor in good
faith determines, in its sole discretion, that the Licensed Product represented
by said pre-production concept or sample would or could impair the value and
goodwill associated with the Marks or otherwise does not comport with the manner
of use of the Marks approved by Licensor as may be modified from time to time in
the discretion of Licensor. Unless otherwise agreed to in writing, disapproval
by Licensor must be in writing and received within ten (10) business days of
Licensee providing such samples or pre-production product concepts. Failure to
disapprove constitutes approval. An explanation of each of Licensor’s objections
shall be included with any disapproval. The Parties shall work together in good
faith pursuant to Section 6.1 to resolve any issues regarding the disapproval.
Once approved, any material changes to the new style Licensed Products shall be
resubmitted to Licensor to provide Licensor with an opportunity to object to any
such material changes within the time period and in in the manner described
herein.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
9

--------------------------------------------------------------------------------

 

 

6.3     Licensee shall furnish to Licensor three (3) production samples of each
new style of non-Inventory Licensed Product (excluding color variation) with
packaging. To the extent that Licensor has not previously approved the new style
of non-Inventory Licensed Product or packaging thereof based on pre-production
samples or submissions, Licensor shall notify in writing Licensee within ten
(10) business days with any objections to the use of its Marks on such
production sample. Failure to disapprove constitutes approval. An explanation of
each of Licensor’s objections shall be included with any disapproval. The
Parties shall work together in good faith pursuant to Section 6.1 to resolve any
issues regarding the disapproval. Once approved, any material changes to the new
style Licensed Products shall be resubmitted to Licensor to provide Licensor
with an opportunity to object to any such material changes within the time
period and in in the manner described herein.

 

6.4      Up to twice per year, Licensor may request two (2) free samples of each
Licensed Product (exclusive of color variation) taken at random from current
production runs. Licensor may request any reasonable number of additional
samples of Licensed Product, and Licensor shall pay Licensee for those
additional samples at Licensee’s costs for the Licensed Product. Licensed
Products being distributed and sold shall conform in material respects to the
approved production samples. Licensor may not sell or redistribute any sample
products.

 

6.5     Licensor shall provide artwork for Marks and Licensor brand guidelines
and provide updates of such materials to the extent applicable. In all events,
the trademark and markings on the Licensed Products shall conform to Licensor’s
Brand Guidelines set forth in Schedule 6.5 attached hereto and made a part
hereof (as may be revised from time to time by Licensor in its discretion),
unless otherwise agreed to in writing by Licensor as provided in this Agreement.
Licensor may amend such Licensor’s Brand Guidelines by giving written notice
thereof to Licensee; provided, however, Licensee is not required to implement
such revisions with respect to those Licensed Products already in production.

 

6.6      During the term of this Agreement, Licensor may request an inspection
of Licensed Products stored at Licensee’s U.S. facilities and/or audit
Licensee’s sales of Licensee Product. The inspection and/or audit shall be
performed by Jack Howard, Terry Gibson or Deanna Truscio or other mutually
agreeable representative of Licensor, third party inspector and/or auditor,
which is subject to an appropriately tailored, mutually agreed to,
confidentiality and non-disclosure agreement designed to protect from disclosure
information regarding Licensee’s business, research, development, sales,
marketing, and employees activities and/or its employees identities. Other than
the quantity, condition and quality of Licensed Product and confirmation of the
amount of Payments due to Licensor under Section 5, the inspector and/or auditor
may not disclose any other information to Licensor. Any inspection or audit
shall take place during reasonable business hours and upon at least five (5)
business days prior notice to Licensee. Licensor shall be solely responsible for
all costs, fees and expenses for any such inspection or audit.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
10

--------------------------------------------------------------------------------

 

 

7.            BOOKS AND RECORDS

 

7.1        Licensee, in accordance with its business practices and generally
accepted accounting principles, consistently applied, shall keep complete and
accurate records sufficient to determine the production, inventory, and sales of
Licensed Products and Payments owed to Licensor under Section 5 of this
Agreement and make the same readily available to Licensor, its agents or
representatives, at such reasonable times as Licensor may from time to time
request for inspection, copying and extracting.

 

7.2        Such records shall be retained by Licensee for at least three (3)
years from the date of sale of the Licensed Product.

 

8.            ADVERTISING AND PROMOTION

 

8.1        Licensee shall have the right, but not the obligation, to advertise
and promote the Licensed Products within the Territory for retail sale;
provided, however, Licensee shall provide such brand and product marketing as
commercially reasonable to support the distribution and sale of Licensed
Products to its retail partners, distributions and other customers.

 

8.2        To the extent that Licensor has any objection to the manner by which
Licensee advertises or promotes it Licensed Products, Licensor shall provide
written notice of such objection explaining the basis for its objections. The
Parties agree to work in good faith pursuant to Section 6.1 to resolve any such
objections.

 

8.3        Notwithstanding Section 8.1, during the term of this Agreement,
Licensee shall maintain and support, at Licensee’s expense, continued operation
of Licensor’s online store presence at www.igo.com (the “Store”) as commercially
reasonable to maintain the Store’s functionality and accessibility to third
parties interested in purchasing Licensed Products. Licensor shall provide
Licensee with such access to the Store, product data and other information
relating to the Store as Licensee may reasonably request. Licensor will convey
to Licensee all the rights necessary to operate, modify, transact business on,
and update the Store.

 

9.            MANUFACTURE OF LICENSED PRODUCTS

 

9.1        Licensee shall seek to enter relationships, on competitive terms and
pricing, directly with Licensor’s current product manufacturers of Licensed
Products for the purchase of future Licensed Product. Licensor’s product tooling
and molds shall be preferably used, where applicable. Licensee shall be
responsible for inventory and supply management of such future Licensed Product
inventory.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
11

--------------------------------------------------------------------------------

 

 

9.2        Notwithstanding Section 9.1, in the event Licensor’s current product
manufacturers are unable to provide competitive terms and pricing for the
manufacture of Licensed Products, Licensee may use other third party
sub-contractors for the manufacture of the Licensed Products. To the extent that
Licensee determines to use a third party manufacturer, Licensee shall provide
notice to Licensor of its intent to use such third party manufacturer. Unless
otherwise agreed to by the parties in writing, Licensor shall have seven (7)
business days from receipt of Licensee’s notice to object in writing and
explaining the basis for its objections. The Parties agree to work in good faith
pursuant to Section 6.1 to resolve any such or future objections by Licensor
regarding manufacturers of Licensed Products.

 

9.3        Licensor shall provide Licensee with the right to use Licensor’s
existing tooling and molds, including the right to modify such tooling and molds
as necessary, exclusively for the production of Licensed Products; provided,
however, Licensor shall retain sole ownership of such tooling and molds which
shall be returned to Licensor, at Licensor’s expense, upon termination or
expiration of the Agreement. Licensor shall provide commercially reasonable
assistance to Licensee to relocate Licensor’s existing tooling and molds to new
third party manufacturers.      

 

9.4        All costs of manufacture, product development, purchase, marketing,
inventory and supply management, distribution, and sale of any future Licensed
Product inventory incurred by Licensee shall be borne solely by Licensee.
Licensee shall be solely responsible for managing and fulfilling warranty claim
obligations for any future Licensed Product inventory.

 

10.          SALE OF LICENSED PRODUCTS

 

10.1       In accordance with the terms and conditions set forth herein,
Licensee shall manufacture, have manufactured, distribute and sell future
non-Inventory Licensed Product through and to Licensee’s distribution and retail
partners and other customers. The Parties agree to work in good faith to resolve
any dispute concerning the extent or scope of Licensee’s efforts to manufacture
and sell Licensed Product.

 

11.          OWNERSHIP; NOTICES; GOODWILL

 

11.1      Licensee hereby recognizes and acknowledges that Licensee’s right to
use the Marks shall be governed exclusively by this Agreement and applicable
law. Nothing in this Agreement shall confer any right of ownership of the Marks
or Product IP in Licensee. Licensee shall not at any time contest, oppose or
challenge or Licensor’s ownership of the Marks or Product IP, or the validity of
the Marks. Licensee agrees that all goodwill resulting from any use of the Marks
by Licensee, during the term of this Agreement, shall inure to the benefit of
Licensor. Licensee shall not, during the term of this Agreement, use (other than
as specified in this Agreement), register or attempt to register the Marks or
Product IP in any jurisdiction.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
12

--------------------------------------------------------------------------------

 

 

11.2      Licensee shall display the following legend on Licensed Products and
any packaging materials bearing the Marks: “iGo and the iGo Logo are trademarks
of iGo, Inc. and are used under license.” (or such other legend as directed by
Licensor, and agreed to by Licensee, from time to time), and the symbol “™” or
“®”, as is appropriate, adjacent to the Mark(s). Licensor shall have the right
to revise the above notice requirements and to require such other notices as
shall be reasonably necessary to protect the interests of Licensor in the Marks.
In the event that Licensor revises its trademark notice requirements, Licensee
is not required to implement such revisions with respect to those Licensed
Products already in production or produced. The date of implementation of any
new or revised notice requirement shall be agreed upon in writing by the Parties
in good faith pursuant to section 6.1. During the term of the Agreement,
Licensor shall have the right, but not the obligation, to maintain, seek and/or
obtain trademark registrations in the name of Licensor relating to the use or
the proposed use by Licensee of any of the Marks, and Licensee shall cooperate
with Licensor in connection therewith to provide Licensor with additional
information or materials therefor as Licensor may reasonably request. Licensor
shall be solely responsible for any costs, expenses, and labor incurred in
connection with maintaining and/or obtaining such trademark rights or seeking
Licensee’s cooperation therefor. During the term of the Agreement, Licensee,
with Licensor’s prior written consent, shall have the right, but not the
obligation, to maintain, seek and/or obtain trademark registrations in the name
of Licensor relating to the use or the proposed use by Licensee of any of the
Marks, and Licensor shall cooperate with Licensee in connection therewith to
provide Licensee with additional information or materials therefor as Licensee
may reasonably request. Licensee shall be solely responsible for any costs,
expenses, and labor incurred in connection with maintaining and/or obtaining
such trademark rights or seeking Licensor’s cooperation therefor.

 

11.3      The Parties agree that: (i) Licensor shall own any Product IP existing
as of the Effective Date related to the Licensed Products, (ii) Licensee shall
own the Product IP it develops by its employees, consultants, or agents; (iii)
Licensor shall own the Product IP it develops by its employees, consultants, or
agents; and (iv) to the extent that there is joint development between the
Parties, the Parties shall enter into a written joint development or research
agreement setting forth the scope, purpose, the name of the collaborators, and
the ownership of the resulting intellectual property. Unless otherwise agreed in
writing, the presumption is that there is no joint development, if no joint
development agreement is entered into prior to the joint development effort.

 

12.          PROTECTION OF THE MARK

 

12.1     Licensee shall promptly notify Licensor in writing of any
infringements, claims or actions by others in derogation of the Marks of which
Licensee is aware.

 

12.2     Should Licensor refuse or fail to promptly initiate any legal
proceedings on account of any infringements, claims or actions by others in
derogation of the Marks (including, without limitation, unfair competition or
other actions which inhibit the ability of Licensor and/or Licensee to
advertise, promote or sell the Licensed Products under the Marks), Licensee may
do so and Licensor shall cooperate with and assist Licensee to the extent
reasonably necessary, including, but not limited to, being joined as a necessary
or desirable party to such proceedings. Licensee may settle or compromise, in
its sole discretion, any such proceedings and in the event Licensee settles or
resolves any such proceedings Licensee shall be entitled to retain any recovery
from the third party for its own account.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
13

--------------------------------------------------------------------------------

 

 

13.          INSURANCE

 

13.1        Both Parties shall obtain and keep in full force and effect, during
the term of this Agreement, at its sole cost and expense, a comprehensive
commercial general liability policy. The insurance coverage described above
shall provide coverage (including product liability coverage) for personal
injury and property damage in an amount of not less than [***] per occurrence
with an annual aggregate of not less than [***]. The coverage amounts required
above may be provided by a single policy or combination of primary and excess
(umbrella) policies.

 

13.2        Within thirty (30) days of execution of this Agreement, each Party
shall provide the other Party a certificate showing proof that such policy of
insurance is in effect.

 

14.          INDEMNIFICATION

 

14.1        Licensor shall at all times during the term of this Agreement and
thereafter defend, indemnify, and hold Licensee and its officers, directors,
agents, employees, and permitted assigns harmless from and against any and all
claims, suits, damages, liabilities, costs, and expenses, including, but not
limited to court costs and reasonable attorneys’ fees, alleged, arising out of
or based on:

 

(a) the breach of any representation, warranty, or obligation of Licensor under
this Agreement;

 

(b) any act, omission, or negligence of Licensor with respect to the performance
of its obligations to third parties arising in connection with the activities
contemplated under this Agreement;

 

(c) any use, in accordance with this Agreement, of the Marks in jurisdictions of
the Territory where Licensor maintains registered Marks;

 

(d) any materials provided to Licensee by Licensor expressly for use in
connection with Licensed Products as contemplated by this Agreement and so used
by Licensee;

 

(e) any product defect or liability arising from the Inventory or any circuitry,
product configuration or feature set contained therein;

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
14

--------------------------------------------------------------------------------

 

 

(f) any patent or intellectual property infringement arising in jurisdictions of
the Territory where Licensor maintains registered Marks from the sale, offer for
sale, manufacture, importation or use of any Inventory or Existing Walmart SKU
or any circuitry, product configuration or feature set contained therein; or

 

(g) any product that was sold by Licensor.

 

This indemnity shall not be limited by any insurance coverage maintained by
Licensor.

 

14.2         Licensee shall at all times during the term of this Agreement and
thereafter defend, indemnify and hold Licensor and its officers, directors,
agents, employees and permitted assigns, harmless from and against any and all
claims, suits, damages, liabilities, costs, and expenses, including, but not
limited to court costs and reasonable attorneys’ fees, alleged, arising out of
or based on:

 

(a) the breach of any representation, warranty, or obligation of Licensee under
this Agreement;

 

(b) any act, omission, or negligence of Licensee, its subsidiaries and
affiliates with respect to the performance of their respective obligations to
third parties arising in connection with the activities contemplated under this
Agreement;

 

(c) any use of the Marks by Licensee, its subsidiaries and affiliates in
jurisdictions of the Territory where Licensor does not maintain registered Marks
as of the Effective Date;

 

(d) any defect or alleged defect in or warranty claim related to the Licensed
Products that Licensee is obligated under this Agreement to satisfy, provided,
however, that Licensee is providing no indemnification for any defects, alleged
defects or warranty claims related to any Inventory or any other product
Licensor sold to Licensee;

 

(e) any product defect or liability arising from Licensed Products manufactured
by or on behalf of Licensee or any circuitry, product configuration or feature
set contained therein; or

 

(f) any patent or intellectual property infringement arising from the sale,
offer for sale, manufacture, importation or use of (i) any Licensed Products or
any circuitry, product configuration or feature set contained therein in
jurisdictions of the Territory where Licensor does not maintain registered Marks
or (ii) any new type of Licensed Products or circuitry, product configuration or
feature set contained therein manufactured by or on behalf of Licensee pursuant
to Section 6.2.

 

This indemnity shall not be limited by insurance required hereunder or other
insurance coverage maintained by Licensee.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
15

--------------------------------------------------------------------------------

 

 

14.3         Either Party (the “Notifying Party”) shall notify the other Party
(the “Indemnifying Party”) of the existence of any third party claim, demand, or
other action giving rise to a claim for indemnification hereunder (a “Third
Party Claim”) within twenty (20) business days of the date upon which the
Notifying Party first becomes aware thereof, and shall give the Indemnifying
Party a reasonable opportunity to defend at its own expense and with its own
counsel; provided that the Notifying Party shall at all times have the right to
participate in such defense at its own expense. If, within a reasonable time
after receipt of notice of a Third Party Claim, the Indemnifying Party fails to
undertake to defend, then the Notifying Party shall have the right, but not the
obligation, to defend and to compromise or settle (exercising reasonable
business judgment) the Third Party Claim for the account and at the risk and
expense of the Indemnifying Party. The Party defending a Third Party Claim shall
timely provide to the other Party such information relating to the defense
and/or settlement of the Third Party Claim as the other Party may reasonably
request from time to time.

 

14.4        Each Party shall, at the request and expense of the other, furnish
such information and/or reasonable assistance as may be required to enable the
other Party to defend itself against third party claims threatened or filed in
connection with any activities conducted under this Agreement.

 

14.5        Any assistance to be given by one Party to another under this
Agreement should not be interpreted in such a way as to impair or otherwise
undermine the attorney-client privilege or the attorney work product protections
that each Party would otherwise have in connection with defending itself or
seeking legal advice.

 

15.          BREACH AND CURE; TERMINATION

 

15.1        In the event of a breach of this Agreement, the Party alleging such
breach must give written notice of the breach to the breaching Party specifying
a reasonable period of time within which the breaching Party is to cure the
breach (thirty (30) days for failure to make any payments due hereunder). In the
event said breach has not been cured within the specified period, the Party
giving the notice may terminate this Agreement by written notice to the
breaching Party.

 

15.2        Either Party may terminate this Agreement immediately by giving the
other Party written notice if:

 

(a)     The other Party becomes insolvent, or any voluntary or involuntary
petition in bankruptcy or for corporate reorganization is filed by or against
that Party, or a receiver is appointed with respect to any of the assets of that
Party, or a liquidation proceeding is commenced by or against that Party;

 

(b)     Any material representation or warranty by the other Party in this
Agreement proves to have been incorrect or misleading in any material respect
when made;

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
16

--------------------------------------------------------------------------------

 

 

(c)     The other Party is dissolved, wound up or liquidated; or

 

(d)     The other Party undergoes a “change in control” meaning an event
involving one transaction or a related series of transactions in which one of
the following occurs: (i) the other Party issues securities equal to 50% or more
of its issued and outstanding voting securities, determined as a single class,
to any individual, firm, partnership or other entity, including a “group” within
the meaning of section 13(d)(3) of the Securities Exchange Act of 1934; (ii) the
other Party issues securities equal to 50% or more of its issued and outstanding
common stock in connection with a merger, consolidation or other business
combination; (iii) the other Party is acquired in a merger or other business
combination transaction in which the other Party is not the surviving company;
(iv) all or substantially all of the other Party’s assets are sold or
transferred; or (v) there is a change in the majority of the members of the
Board of Directors of the other Party as a result of one or more contested
elections for board membership; provided, however, a “change of control” shall
not include any acquisition of Licensor’s securities by, any issuance of
Licensor’s securities to, substantially all of its assets are acquired by, or
any number of the members of Licensor’s Board of Directors are designated by
Steel Excel Inc. or any entity controlled by or under common control with Steel
Excel Inc. or its affiliates.

 

15.3         Either Party may terminate this Agreement without cause by giving
the other Party six (6) months prior written notice.

 

15.4        Either party may terminate this Agreement by giving the other Party
thirty (30) days prior written notice if the Parties are not able to work out in
good faith a resolution on any issue that arises under this Agreement that is
subject to good faith resolution under Sections 6.1 or 10.1 of this Agreement.

 

16.          EFFECT OF EXPIRATION OR TERMINATION

 

16.1        Upon expiration or termination of this Agreement, Licensee shall
cease initiating the production of any further Licensed Products, advertising or
promotional materials other than those already committed, in the course of
production or in existing inventory at the time of expiration termination.
Licensee may continue to sell, use and/or distribute in any way any such
Licensed Products, packaging, advertising and promotional materials previously
existing or in the course of production at the time of expiration or
termination, as Licensee may decide after the expiration or termination of this
Agreement.

 

16.2        The expiration or termination of this Agreement, for any reason
whatsoever, shall not relieve Licensee of its obligation for the Payments and
furnish Payment statements to Licensor as provided herein.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
17

--------------------------------------------------------------------------------

 

  

17.          RELATIONSHIP OF THE PARTIES

 

17.1        Each Party is and shall remain an independent contractor. Nothing
contained in this Agreement may be construed so as to give any Party the power
to direct or control the day to day activities of the other Party; or constitute
the Parties as partners, joint venturers, co-owners or otherwise as participants
in a joint or common undertaking. At no time shall either Party, or any of its
employees be considered an agent of the other Party for any purpose or to have
any authority to bind or make commitments on behalf of the other Party for any
purpose. Neither Party shall hold itself out as having such authority.

 

17.2        Licensee shall be responsible for its own sales force, including
supervising and for paying any persons employed by or working with Licensee in
the furtherance of this Agreement.

 

18.          NONTRANSFERABILITY OF RIGHTS

 

18.1        The Parties may not assign this Agreement or any rights or
obligations hereunder, by operation of law or otherwise without prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Notwithstanding, unless this Agreement is terminated pursuant to Section
15.2(d), the rights under this Agreement are automatically transferred to and
obligations assumed by an entity that acquires the Party by merger or
acquisition regardless of whether such Party survives such acquisition.

 

19.          NON-CIRCUMVENTION

 

19.1        Licensor understands and agrees that the identities of Licensee’s
distribution and retail partners constitute Licensee’s confidential trade secret
information. To the extent that such information is disclosed or otherwise
revealed to Licensor, Licensor agrees not to directly enter into or solicit a
relationship substantially similar to the business relationship contemplated by
this Agreement with such key distribution and retail partners of Licensee
without the written permission of Licensee for a period of 6 months after
expiration or termination of this Agreement.

 

19.2        Licensor further understands and agrees that the identities of
Licensee’s employees and consulting agents constitute confidential trade secret
information. To the extent that such information is disclosed or otherwise
revealed to Licensor, Licensor agrees not to directly enter into or solicit a
relationship with such employees or agents for at least one (1) year after
termination of the employee’s or agents relationship with Licensee or at least
one (1) year after the expiration or termination of this Agreement, which ever
date is later.

 

20.          RIGHT OF FIRST REFUSAL

 

20.1        During the term of this Agreement and for a period of six (6) months
after the expiration or termination of this Agreement (“Right of First Refusal
Period”), Licensor shall not sell, assign or otherwise convey the Marks to any
third party, other than a third party controlled by or under common control with
Licensor, unless Licensor has first offered the Marks to Licensee at a price not
greater than and on material terms no less favorable to Licensee than the price
and terms Licensor offers to any third party. After the date of the offer by
Licensor to Licensee, Licensee shall have fifteen (15) business days within
which to accept the offer. If Licensee accepts the offer, Licensee shall
purchase all (but not less than all, unless Licensor consents otherwise) of the
offered Marks, at the price and on the terms offered by Licensor, within thirty
(30) days after Licensee's receipt of the offer from Licensor, subject to any
additional time required to obtain approval of such sale by Licensor’s
shareholders under Section 271 of the Delaware Corporation Law, if applicable,
or as otherwise mutually agreed to otherwise by the Parties. If Licensee does
not accept the offer during such fifteen (15) day period, Licensor may sell all
such Marks to any third party at a price not less than and on material terms no
more favorable than offered to Licensee (subject, however, to the restrictions
in other sections of this Agreement).

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
18

--------------------------------------------------------------------------------

 

 

21.          NOTICE

 

21.1        All notices, consents, demands, requests, approvals and other
communications which are required or may be given hereunder must be in writing
and shall be deemed to have been duly given if personally delivered (including
courier service) or mailed certified first class mail, postage prepaid:

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
19

--------------------------------------------------------------------------------

 

 

 

(a)

If to Licensor:

         

iGo, Inc.
Attn:     Terry Gibson

61 E. Main Street, Suite B

Los Gatos, California 95030

Email: TGibson@steelpartners.com

Tel. No. (408) 399-6490

Fax No. (408) 399-6491

        (b) If to Licensee:          

Incipio Technologies, Inc.

Attn:     Andy Fatholalli

6001 Oak Canyon

Irvine, California 92618

Email: andy@incipio.com

Tel No. (949) 250-4929

Fax No. (949) 250-4928

 

or to such other person or persons at such address or addresses as may be
designated by written notice to the other Parties hereunder. Notice shall be
deemed delivered at the time received for personal delivery, or three (3) days
after the date when mailed at a United States Post Office box or branch office.
Courtesy copy of notices hereunder shall also be given by email, fax or other
electronic means within 3 days of sending notice.

 

22.          CONFIDENTIALITY

 

22.1     During the term of this Agreement, if either Party discloses ("the
Disclosing Party") to the other Party (the “Other Party") any information which
the Disclosing Party considers to be confidential, and the Disclosing Party
informs the Other Party that the information is to be considered confidential,
for the remaining term of this Agreement and for two (2) years thereafter, the
Other Party shall not disclose such “Confidential Information” to any third
party without the prior written consent of the Disclosing Party. "Confidential
Information" means trade secrets, "know how," customer lists, pricing policies,
operational methods, programs, and other business information of the Disclosing
Party. Information shall not be considered confidential if such information (i)
is or later becomes publicly known under circumstances involving no breach of
the Agreement, (ii) was already known by the Other Party as evidenced by its
written records at the time of the receipt of such information from the
Disclosing Party, or (iii) is lawfully and in good faith made available to the
Other Party without restriction on disclosure by a third party. In addition,
notwithstanding the above, either Party may disclose Confidential Information to
the extent necessary to comply with the laws, statutes, rules, regulations and
ordinances of any governmental entity with jurisdiction, and any such disclosure
shall not constitute a violation of this Agreement. The phrase “publicly known
under circumstances involving no breach of the Agreement” encompasses technical
specifications, circuitry, know-how and information that is embodied in existing
Inventory product and that is apparent therefrom by inspection or reversible
engineering.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
20

--------------------------------------------------------------------------------

 

 

22.2        During the term of this Agreement and any extension thereof,
Licensor may not, directly or indirectly, through an affiliate or otherwise,
anywhere within the Territory use or disclose in any manner Licensee’s
Confidential Information.

 

22.3        Each Party acknowledges that a breach of the provisions of this
Section 22 shall result in irreparable damage and injury to the Disclosing Party
for which no money damages could adequately compensate it. If Other Party
breaches the provisions of this Section 22, in addition to all other remedies to
which the Disclosing Party may be entitled, the Disclosing Party shall be
entitled to an injunction to enforce the provisions of this Section 22, to be
issued by any court of competent jurisdiction, to enjoin and restrain the Other
Party and any person concerned or acting in concert with the Other Party from
the continuance of such breach. The Other Party expressly waives any claim or
defense that an adequate remedy at law might exist for any such breach.
Notwithstanding, Licensor acknowledges and agrees that information customarily
necessary for production and manufacture of Licensed Products may be disclosed,
regardless of confidentiality, to manufacturers of Licensed Products. In
addition, Licensor acknowledges and agrees that information regarding terms of
sale including cost and pricing, and factory information may be disclosed to
customers on a need to know basis.

 

23.          GOVERNING LAW AND RESOLUTION OF DISPUTES

 

23.1        This Agreement shall be construed in accordance with the laws of the
State of California, and is executed and delivered in the State of California.

 

23.2        Disputes between the Parties in connection with this Agreement or
any clause or the construction thereof, or the rights, duties or liabilities of
either Party, which cannot be resolved by the Parties, upon the election of
either Party shall be referred to a mutually agreed upon single arbitrator for
resolution in accordance with the rules of the JAMS and/or other similar private
ADR. Any resolution by the arbitrator shall be binding upon the Parties. Unless
otherwise agreed to by the parties the arbitration shall be no longer than two
(2) days. If the parties cannot agree in good faith on an arbitrator, JAMs
and/or similar private ADR will be requested to select one. The parties will
work in good faith to present any such issues to an arbitrator in a timely
manner within no later than 3 months from the date that arbitration is elected
by either Party.

 

23.3        Notwithstanding the provisions of Section 23.2, a party may bring an
action in equity to enjoin or retrain from disclosure its confidential trade
secrets information. Any such action must be brought in the Orange County
Superior Court, or in the United States District Court for the Central District
of California, and the Parties hereby submit to the jurisdiction of said courts.
In addition to court costs, the prevailing Party shall be entitled, such
reasonable attorneys' fees as may be fixed by a court of competent jurisdiction.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
21

--------------------------------------------------------------------------------

 

 

24.          BINDING EFFECT; VALIDITY

 

24.1        This Agreement is binding on the Parties, their successors and
assigns (if any), and the Parties warrant that the undersigned are authorized to
execute this Agreement on behalf of their respective Parties.

 

24.2        Except as expressly set forth in this Agreement: nothing in this
Agreement is intended to confer any rights or remedies on, or to relieve or
discharge any obligations of, any persons other than the Parties hereto; and the
rights and obligations of the Parties are several from each other.

 

24.3        The invalidity or unenforceability of any provision hereof shall not
affect the validity or enforceability of any other provision.

 

25.          GENERAL PROVISIONS

 

25.1        No waiver or modification of any of the terms or provisions of this
Agreement shall be valid unless contained in writing and signed by the Parties.

 

25.2        The exercise of the right of discretion, choice, consent, approval,
or similar right hereunder by either Party shall be done in good faith and in a
commercially reasonable manner.

 

25.3        This Agreement contains the entire understanding of the Parties, and
there are no representations, warranties, promises or undertakings other than
those contained herein. This Agreement supersedes and cancels all previous
agreements between the Parties hereto.

 

25.4        Wherever necessary to carry out the intent of the Parties, certain
provisions of this Agreement shall survive the expiration or termination of this
Agreement and shall continue in full force and effect.

 

25.5        The Parties shall execute promptly any documents necessary to
effectuate the purpose and intent of this Agreement.

 

25.6        The Parties represent and warrant that:

 

(a)     They have made no agreements that are inconsistent with this Agreement
or that would prevent them from entering into this Agreement;

 

(b)     Entering into this Agreement does not violate any agreements, rights or
obligations existing between such Party and any other person.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
22

--------------------------------------------------------------------------------

 

 

25.7        The Parties may execute this Agreement in two or more counterparts,
delivered by means of facsimile transmission or other electronic transmission,
which shall, in the aggregate, be signed by all the Parties, each counterpart
shall be deemed an original instrument as against any Party who has signed it.

 

  

 

[Signature page follows]

 

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION. 

 

 
23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

LICENSOR:   LICENSEE:           IGO, INC.   INCIPIO TECHNOLOGIES, INC.          
     

 

 

 

 

 

By:

/s/ Terry R. Gibson

 

By:

/s/ Andy Fatholalli

 

        Terry R. Gibson, President

 

 

      Andy Fatholalli, President

 

 

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
24

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

“Marks”

 

MARKS WITH “IGO”

 

United States and Foreign Trademarks – Active Only

 

Mark, Jurisdiction, Goods and International Class(es)

Reg. No.

[ex10-28img001.gif]

 

N/A

IGO GREEN ®

U.S.A.

4,268,775

IGO ™

International Registration

1096064

IGO ™

International Registration

1096064

IGO ™

International Registration

1096064

IGO ™

International Registration

1096064

IGO ™

International Registration

1096064

IGO ™

International Registration

1096064

IGO ™

Thailand

N/A

IGO ™

South Africa

2011/14322

IGO ™

India

N/A

IGO ™

Brazil

N/A

IGO ™

Brazil

N/A

IGO ™

Brazil

N/A

IGO ™

Canada

N/A

IGO ™

U.S.A.

4,269,919

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
25

--------------------------------------------------------------------------------

 

  



MARKS WITH “IGO”

 

United States and Foreign Trademarks – Active Only

 

Mark, Jurisdiction, Goods and International Class(es)

Reg. No.



[ex10-28img002.jpg] ®

International Registration

designating Australia and Euro. Union (CTM)

1048365

[ex10-28img002.jpg] ®

U.S.A.

3,827,419

 

[ex10-28img002.jpg] 

U.S.A.

4,060,783

 

[ex10-28img003.jpg]®

International Registration

designating Australia and Euro. Union (CTM)

1028788

 

[ex10-28img003.jpg]®

U.S.A.

3,783,726

 

IGO

China

6985508

IGO GREEN ®

U.S.A.

3,720,005

IGO ® 

European Union (CTM)

005882626

IGO ®

U.S.A.

3,541,016

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
26

--------------------------------------------------------------------------------

 

 



MARKS WITH “IGO”

 

United States and Foreign Trademarks – Active Only

 

Mark, Jurisdiction, Goods and International Class(es)

Reg. No.



IGO ITIPS ® 

Australia

1039427

IGO ® 

U.S.A.

3,344,693

IGO ® 

European Union (CTM)

004060612

IGO ™

Mexico

N/A

IGO ™

Brazil

N/A

IGO ™

Argentina

N/A

IGO ®

Chile

949459

IGO ®

Croatia

Z20061690A



IGO ® 

Romania

91572

IGO ® 

U.S.A.

3,039,726

IGO ®

European Union (CTM)

003058393

IGO WALLPOWER ® 

European Union (CTM)

004061446

IGO AUTOPOWER ® 

European Union (CTM)

004060695

IGO DUALPOWER ® 

European Union (CTM)

004060761

IGO DUALPOWER ® 

U.S.A.

2,954,600

IGO AUTO/AIRPOWER ® 

European Union (CTM)

004060729

IGO EVERYWHEREPOWER ® 

European Union (CTM)

004060661

IGO ® 

Indonesia

IDM000076665

IGO ® 

Thailand

Kor232211

IGO ® 

Taiwan

1170667

IGO ® 

European Union (CTM)

004056818

IGO ®

Mexico

947652

IGO ®

Russian Federation

352789

IGO ®

India

1297416

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
27

--------------------------------------------------------------------------------

 

 



MARKS WITH “IGO”

 

United States and Foreign Trademarks – Active Only

 

Mark, Jurisdiction, Goods and International Class(es)

Reg. No.



IGO ™

South Africa

2004/11910

IGO ®

Singapore

T04/11487J

IGO ® 

Israel

173409

IGO ® 

Japan

4996794

IGO ® 

Australia

1010212

IGO ® 

Canada

TMA651512

IGO ®

U.S.A.

2,951,638

[ex10-28img004.gif] ®

Canada

TMA573247

 

IGO ® 

India

881388

IGO ® 

Canada

TMA553824

IGO ® 

Taiwan

139217

IGO ® 

Japan

4471327

IGO ® 

South Korea (Republic of Korea)

71059

IGO ® 

Switzerland

486990

IGO ® 

Mexico

721127

IGO ® 

European Union (CTM)

001314996

IGO ® 

U.S.A.

2,407,905

IGO.COM ® 

Japan

4471328

IGO.COM ® 

European Union (CTM)

001315225

IGO.COM ®

U.S.A.

2,405,382

IGO ® 

U.S.A.

2,160,151

IGO ® 

U.S.A.

2,086,551

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
28

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

“Inventory”

 

A. Other Retail Inventory

     

SKU

Product Description

Total Qty O/H 12/20/13

Estimated Retail Value

Inventory Purchase Price

AC05123-0001

Micro Sync Cable

3070

$[***]

$[***]

BN00289-0001

MICROJUICE USB AUTO CHARGER,IGO, US, BUNDLED WITH MICRO USB CABLE

1184

$[***]

$[***]

BN00289-0003

MICROJUICE USB AUTO CHARGER,IGO, US, BUNDLED WITH APPLE BLACK USB CABLE

207

$[***]

$[***]

BN00289-0008

MICROJUICE USB AUTO CHARGER, BUNDLED WITH IGO USB TIP CABLE, US

205

$[***]

$[***]

BN00289-0012

POWER PRODUCT, MICROJUICE AUTO,IGO,WITH APPLE BLACK CABLE, CAN

0

$[***]

$[***]

BN00289-0013

MICROJUICE USB AUTO CHARGER, BUNDLED WITH IGO USB TIP CABLE, CAN

0

$[***]

$[***]

BN00293-0001

MICROJUICE USB WALL CHARGER,IGO, US, BUNDLED WITH MICRO USB CABLE

2607

$[***]

$[***]

BN00293-0003

MICROJUICE USB WALL CHARGER,IGO, US, BUNDLED WITH APPLE BLACK USB CABLE

3085

$[***]

$[***]

BN00293-0006

MICROJUICE USB WALL Charger bundled with iGo USB tip cable, US

4085

$[***]

$[***]

BN00293-0011

POWER PRODUCT, MICROJUICE WALL, IGO, US, WITH MICRO USB CABLE, CAN

0

$[***]

$[***]

BN00293-0013

BUNDLE, MICROJUICE WALL WITH 6 PIN CABLE, IGO, CAN

796

$[***]

$[***]

BN00315-0001

CHARGE ANYWHERE II WITH APPLE CABLE (BLACK), US

9288

$[***]

$[***]

BN00315-0002

CHARGE ANYWHERE II WITH APPLE CABLE, EMEA

0

$[***]

$[***]

BN00315-0003

POWER PRODUCT, CHARGE ANYWHERE II, VZ, BULK

4388

$[***]

$[***]

PS00285-0001

Wall Charger for Apple iPod, iPhone or iPad

460

$[***]

$[***]

PS00285-0005

Wall Charger for Apple iPod, iPhone or iPad, EMEA

492

$[***]

$[***]

PS00285-0008

Wall Charger for Apple iPod, iPhone or iPad, CA

0

$[***]

$[***]

PS00286-0001

Car Charger for iPod, iPhone or iPad

3605

$[***]

$[***]

PS00286-0005

Car Charger for iPod, iPhone or iPad, EMEA

7074

$[***]

$[***]

PS00289-0002

Power Product, Microjuice USB Auto Charger, iGo,  EU

3493

$[***]

$[***]

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
29

--------------------------------------------------------------------------------

 

 

PS00293-0003

Power Product, Microjuice Wall Charger, iGo , EU

99

$[***]

$[***]

PS00302-0001

APPLE WIRED CAR CHARGER, US

29

$[***]

$[***]

PS00302-0002

APPLE WIRED CAR CHARGER, EMEA

214

$[***]

$[***]

PS00303-0001

APPLE WIRED WALL CHARGER, US

0

$[***]

$[***]

PS00303-0002

APPLE WIRED WALL CHARGER, EU

257

$[***]

$[***]

PS00303-0003

APPLE WIRED WALL CHARGER, UK

1444

$[***]

$[***]

PS00304-0001

SMARTPHONE WALL CHARGER, US

158

$[***]

$[***]

PS00304-0002

SMARTPHONE WALL CHARGER, EU

689

$[***]

$[***]

PS00304-0003

SMARTPHONE WIRED WALL CHARGER, UK

3007

$[***]

$[***]

PS00304-1004

SMARTPHONE WALL CHARGER, US, PURPLE

833

$[***]

$[***]

PS00304-1005

SMARTPHONE WALL CHARGER, US, ORANGE

841

$[***]

$[***]

PS00304-1006

SMARTPHONE WALL CHARGER, US, PINK

840

$[***]

$[***]

PS00304-1007

SMARTPHONE WALL CHARGER, US, GREEN

840

$[***]

$[***]

PS00305-0002

Single 1A Auto Charger, EMEA

105

$[***]

$[***]

PS00306-0001

POWER PRODUCT, USB WALL CHARGER, US & EU BLADES, US

1921

$[***]

$[***]

PS00306-0002

POWER PRODUCT, USB WALL CHARGER, EU & UK BLADES, EMEA

388

$[***]

$[***]

PS00308-0001

SMARTPHONE WIRED CAR CHARGER, US

1166

$[***]

$[***]

PS00308-0002

SMARTPHONE WIRED CAR CHARGER, EMEA

3380

$[***]

$[***]

PS00308-1003

SMARTPHONE CAR CHARGER, PURPLE, US

636

$[***]

$[***]

PS00308-1004

SMARTPHONE CAR CHARGER, ORANGE, US

518

$[***]

$[***]

PS00308-1005

SMARTPHONE CAR CHARGER, PINK, US

490

$[***]

$[***]

PS00308-1006

SMARTPHONE CAR CHARGER, GREEN US

532

$[***]

$[***]

PS00310-0002

POWER PRODUCT, DUAL QUICK CHARGE WALL, APPLE, EU

511

$[***]

$[***]

PS00310-0003

POWER PRODUCT, DUAL QUICK CHARGE WALL, APPLE, UK

1677

$[***]

$[***]

PS00311-0001

Power Product, Universal Tablet Wall Charger, US

8421

$[***]

$[***]

PS00311-0002

POWER PRODUCT, UNIVERSAL TABLET WALL CHARGER, EU

372

$[***]

$[***]

PS00311-0003

POWER PRODUCT, UNIVERSAL TABLET WALL CHARGER, UK

1024

$[***]

$[***]

PS00313-0001

Charge Anytime Micro USB

246

$[***]

$[***]

PS00313-0002

POWER PRODUCT, CHARGE ANYTIME, MICRO USB, EMEA

173

$[***]

$[***]

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION. 

 

 
30

--------------------------------------------------------------------------------

 

 

PS00314-0001

CHARGE ANYWHERE, APPLE IPAD, US

1833

$[***]

$[***]

PS00314-0002

CHARGE ANYWHERE, APPLE IPAD, EMEA

186

$[***]

$[***]

PS00315-0001

POWER PRODUCT, CHARGE ANYWHERE II

884

$[***]

$[***]

PS00315-0002

POWER PRODUCT, CHARGE ANYWHERE II, EMEA

470

$[***]

$[***]

PS00318-0001

POWER PRODUCT, IGO POWER BANK, 6100, US

520

$[***]

$[***]

PS00318-1001

POWER PRODUCT, IGO POWER BANK, 6100, WHITE

502

$[***]

$[***]

PS00318-1002

POWER PRODUCT, IGO POWER BANK, 6100, GREY

0

$[***]

$[***]

PS00318-1003

POWER PRODUCT, IGO POWER BANK, 6100, PURPLE

552

$[***]

$[***]

PS00318-1005

POWER PRODUCT, IGO POWER BANK, 6100, PINK

203

$[***]

$[***]

PS00318-1007

POWER PRODUCT, IGO POWER BANK, 6100, CYAN

198

$[***]

$[***]

PS00319-0001

POWER PRODUCT, IGO, POWER BANK, 4700, US

6

$[***]

$[***]

PS00319-0002

POWER PRODUCT, IGO, POWER BANK, 4700, US

1060

$[***]

$[***]

PS00319-1001

POWER PRODUCT, IGO, POWER BANK, 4700, WHITE

702

$[***]

$[***]

PS00319-1002

POWER PRODUCT, IGO, POWER BANK, 4700, GREY

0

$[***]

$[***]

PS00319-1003

POWER PRODUCT, IGO, POWER BANK, 4700, PURPLE

553

$[***]

$[***]

PS00319-1005

POWER PRODUCT, IGO, POWER BANK, 4700, PINK

429

$[***]

$[***]

PS00319-1007

POWER PRODUCT, IGO, POWER BANK, 4700, CYAN

345

$[***]

$[***]

PS00320-0001

POWER PRODUCT, IGO, POWER BANK, 3000, US

160

$[***]

$[***]

PS00320-1001

POWER PRODUCT, IGO, POWER BANK, 3000, WHITE

4

$[***]

$[***]

PS00320-1002

POWER PRODUCT, IGO, POWER BANK, 3000, GREY

0

$[***]

$[***]

PS00320-1003

POWER PRODUCT, IGO, POWER BANK, 3000, PURPLE

2

$[***]

$[***]

PS00320-1005

POWER PRODUCT, IGO, POWER BANK, 3000, PINK

1

$[***]

$[***]

PS00320-1007

POWER PRODUCT, IGO, POWER BANK, 3000, CYAN

0

$[***]

$[***]

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION. 

 

 
31

--------------------------------------------------------------------------------

 

 

PS00321-0001

ACCESSORY, CABLE, SYNC & CHARGE, LIGHTNING, BLACK

0

$[***]

$[***]

PS00321-0002

ACCESSORY, CABLE, SYNC & CHARGE, LIGHTNING, BLACK, EMEA

1092

$[***]

$[***]

PS00322-0001

2.4A CAR CHARGER, LIGHTNING WIRED, WHITE & BLUE, IGO, US

3174

$[***]

$[***]

PS00322-0002

2.4A CAR CHARGER, LIGHTNING WIRED, WHITE & BLUE, IGO, EMEA

386

$[***]

$[***]

PS00323-1001

POWER PRODUCT, IGO, CAR CHARGER, USB V2, WHITE, US

1356

$[***]

$[***]

PS00323-1002

POWER PRODUCT, IGO, CAR CHARGER, USB V2, BLACK, US

1426

$[***]

$[***]

PS00323-1003

POWER PRODUCT, IGO, CAR CHARGER, USB V2, PURPLE, US

1489

$[***]

$[***]

PS00323-1005

POWER PRODUCT, IGO, CAR CHARGER, USB V2, PINK, US

1633

$[***]

$[***]

PS00324-1001

POWER PRODUCT, IGO, AC CHARGER, USB V2, WHITE, US

220

$[***]

$[***]

PS00324-1002

POWER PRODUCT, IGO, AC CHARGER, USB V2, BLACK, US

536

$[***]

$[***]

PS00324-1003

POWER PRODUCT, IGO, AC CHARGER, USB V2, PURPLE, US

704

$[***]

$[***]

PS00324-1005

POWER PRODUCT, IGO, AC CHARGER, USB V2, PINK, US

524

$[***]

$[***]

PS00342-0002

2.4A Wall Charger, Lightning wired, EMEA

0

$[***]

$[***]

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
32

--------------------------------------------------------------------------------

 

 

B. Liquidation Inventory

     

SKU

Product Description

Total Qty O/H 12/20/13

Estimated Retail Value

Inventory Purchase Price

AC00490-0003

Accessory, Travel Adapter, iGo, US/CA

1000

$[***]

$[***]

AC00491-0001

ACCESSORY, TRAVEL PLUGS, IGO, US

2235

$[***]

$[***]

PS00132-2010

90W GREEN AC (DURANGO), IGO, CANADA, 2.1A USB

480

$[***]

$[***]

PS00136-0009RF

Power Product, Mini Laptop Charger, iGo, US

35

$[***]

$[***]

PS00136-2014

POWER PRODUCT, MINI LAPTOP CHARGER, IGO, CANADA, 2.1A USB

378

$[***]

$[***]

PS00136-2015

Power Product, Mini Laptop Charger, IGO, EU

472

$[***]

$[***]

PS00136-2016

Power Product, Mini Laptop Charger, IGO, UK

645

$[***]

$[***]

PS00137-0009RF

POWER PRODUCT, 90W VALUE AC, IGO, RETURNED SKU, US

128

$[***]

$[***]

PS00137-2008

POWER PRODUCT, 90W VALUE AC, IGO, EU

2011

$[***]

$[***]

PS00137-2009

POWER PRODUCT, 90W VALUE AC, IGO, UK

3804

$[***]

$[***]

PS00139-2007

POWER PRODUCT, IGO, UNIVERSAL 65W, US

0

$[***]

$[***]

PS00139-2008

POWER PRODUCT, IGO, UNIVERSAL 65W, EU/UK

1493

$[***]

$[***]

PS00284-0001

Apple Sync Cable, US

7

$[***]

$[***]

PS00286-0004

Car Charger for iPod, iPhone or iPad, US (bulk)

899

$[***]

$[***]

PS00300-0001

Apple iPhone Sync USB Cable Black, iGo, US

1483

$[***]

$[***]

PS00300-0002

Apple iPhone Sync USB Cable Black, iGo, EMEA

2037

$[***]

$[***]

PS00304-0008

Smartphone Wall Charger Bulk, Blk & Blue

1996

$[***]

$[***]

PS00312-0002

CHARGE ANYTIME, APPLE IPOD IPHONE, EMEA

870

$[***]

$[***]

PS00316-0001

Sync & Charge MFI (Apple) tip with cable

849

$[***]

$[***]

PS00316-0002

Sync & Charge MFI (Apple) tip with cable, EU

3400

$[***]

$[***]

PS00317-0001

UNIVERSAL TABLET CAR CHARGER, US

1794

$[***]

$[***]

PS00317-0003

Universal Tablet Car Charger, V2, EMEA

1458

$[***]

$[***]

 

C. Walmart Inventory

     

SKU

Product Description

Total Qty O/H 12/20/13

Estimated Retail Value

Inventory Purchase Price

PS00136-2007*

Power Product, Mini Laptop Charger, iGo, US

1754

$[***]

$[***]

PS00137-2007*

POWER PRODUCT, 90W VALUE AC, IGO, US

6524

$[***]

$[***]

         

*Note: When this item sold to customer other than Walmart, [***]% royalty
applies

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
33

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

“Net Profits”

 

Existing Walmart SKU

Product Description

Licensor Product Cost

Licensee Product Cost

Licensee SGA Expense

550002283

(PS00136-2007)

IGO 90W MINI CHARGER

$[***]

$[***]

$[***]

550423286

(PS00137-2007)

IGO VALUE CHARGER

$[***]

$[***]

$[***]

 

 

All amounts reflected on a per product basis.

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 
34

--------------------------------------------------------------------------------

 

 

Schedule 6.5

 

Licensor’s Brand Guidelines

 

 

 

 

 

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION.

 

 

35